 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   BOBBIE LEE HOUSTON,                )    NO. CV 18-10267-MWF (AS)
                                        )
11                     Petitioner,      )
                                        )    ORDER ACCEPTING FINDINGS,
12               v.                     )
                                        )    CONCLUSIONS AND RECOMMENDATIONS OF
13   JOHN SUTTON, Warden,               )
                                        )    UNITED STATES MAGISTRATE JUDGE
14                     Respondent.      )
                                        )
15                                      )
16
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition,   all   of   the   records   herein   and   the   attached   Report   and
20   Recommendation of United States Magistrate Judge.            After having made a
21   de novo determination of the portions of the Report and Recommendation
22   to which objections were directed, the Court concurs with and accepts
23   the findings and conclusions of the Magistrate Judge.1
24
25
26        1
            The Court notes that Petitioner’s objections to the findings and
     conclusions set forth in the Report and Recommendation reiterate the
27   arguments raised in the Petition and have been thoroughly addressed in
28   the Report and Recommendation.
 1        IT IS ORDERED that Judgment be entered denying the Petition with
 2   prejudice.
 3
 4        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 5   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 6   on counsel for Petitioner and counsel for Respondent.
 7
 8        LET JUDGMENT BE ENTERED ACCORDINGLY.
 9
10             DATED: April 6, 2020
11
12
                                          MICHAEL W. FITZGERALD
13                                    UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
